Title: To James Madison from John Armstrong, Jr., 24 October 1808
From: Armstrong, John, Jr.
To: Madison, James



Dear Sir
24. October 1808. Paris

In addition to the note by Mr. Roux I add that Couriers have been dispatched to London with overtures for a general peace.  Their return is expected in the course of the present week.  The bases of negotiation, reported to have been offered to England are
1o.  Hanover to be restored to the King of England
2o.  The Dutchy of Brunswick to be restored to the heirs of the late Duke
3o.  Holland to be restored to the Orange family.
4o.  Portugal to be restored to the Prince of Brazils, or to be made a British Colony.
5o.  The Island of Sicily to remain to Ferdinand
6o.  Spain and the Indies to become Joseph’s
7o.  The other States to remain in Statu quo.
My discussions with Mr. Champagny are renewed.  With very high respect, I am Sir, your most obedient, & humble Servant,

John Armstrong

